DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 10-12 and 17-20 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-4, 10-12 and 17-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
For example, the prior art of record does not teach “wherein the first connecting portion is connected to the second portion of the first electrode; a second connecting portion on the base; a conductor layer, wherein the second electrode is connected to the second connecting portion via the conductor layer; and a separation portion between the first connecting portion and the second connecting portion, wherein the base is exposed in the separation portion, the separation portion includes a wide portion on a first connecting portion side of the separation portion, and the first portion of the first electrode overlaps with the wide portion of the separation portion based on an orthographic projection of the first portion of the first electrode with respect to the base” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1. Also, the prior art of record does not teach “wherein the first connecting portion is connected to the second portion of the first electrode; a second connecting portion on the base; a conductor layer, wherein the second electrode is connected to the second 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571) 270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.